Citation Nr: 1107566	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Whether  new and material evidence has been received to reopen a 
service connection claim for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD) and also claimed as 
due to sexual trauma, and if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 
1981, during peacetime.  He also has an unverified period  
inactive duty service.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from June 2005 and August 2006 rating decisions of the Department 
of Veterans Affairs (VA), Providence, Rhode Island, Regional 
Office (RO), which determined that new and material evidence had 
not been received to reopen a service connection claim for PTSD, 
and reopened the service connection claim after receiving new and 
material evidence but ultimately denying the service connection 
claim.  The Veteran disagreed with such denial.   

Service connection for a psychiatric disorder was previously 
denied in a May 2003 rating decision.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on appeal, 
despite the RO's actions.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  As such, the issue is appropriately captioned as 
above.  

In November 2007, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the Board in Washington, DC.  A 
copy of the hearing transcript is of record and has been 
reviewed.     

In March 2008, the Board remanded the claim for additional 
development.  The appeal has now been returned for further review 
by the Board.  Since the Board has herein reopened the service 
connection claim for an acquired psychiatric disorder, to include 
PTSD and also claimed as due to sexual trauma (previously 
adjudicated as service connection for a psychiatric condition due 
to sexual trauma), no discussion of whether the agency of 
original jurisdiction (AOJ) substantially complied with the March 
2008 remand orders with regard to the claim is necessary.

The Board notes that the Veteran's claims folder contains no 
Substantive Appeal with regard to the issue currently on appeal.  
However, the United States Court of Appeals for Veterans Claims 
(Court) has held that the filing of a substantive appeal is not a 
jurisdictional requirement, that the filing of a timely 
substantive appeal may be waived, and that where the RO takes 
actions to indicate that such filing has been waived (for 
instance by certifying the appeal), the Board has jurisdiction to 
decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 46-47 
(2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557-58 
(2003).  In this case, although a Substantive Appeal, such as a 
VA Form 9 or any other correspondence indicating an appeal for 
identified issues (see 38 C.F.R. § 20.202 (2010)), was not 
received by the RO anytime after the issuance of the October 2010 
Statement of the Case, there is no evidence that the RO closed 
the appeal, and further, the RO certified the appeal to the 
Board, waiving any objections VA might have had regarding a 
Substantive Appeal.  Thus, the Board finds it has jurisdiction to 
decide the merits of the appeal.

The Board also notes that the RO originally adjudicated the issue 
as entitlement to service connection for a psychiatric condition 
due to sexual trauma and in subsequent adjudications 
recharacterized the issue as entitlement to service connection 
for PTSD.  Medical evidence of record reveals additional 
diagnoses of various acquired psychiatric disorders, to include 
depression and psychotic disorder.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the Board has recharacterized the issue as shown on 
the first page of this decision and acknowledges that such 
description includes a claim of entitlement to service connection 
for all currently diagnosed acquired psychiatric disorders.  

The herein reopened issue of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD and also 
claimed as due to sexual trauma, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied service 
connection for a psychiatric condition due to sexual trauma; the 
Veteran was provided notice of the decision and of his appellate 
rights.

2.  The Veteran did not appeal the May 2003 rating decision, and 
such decision became final.

3.  The evidence received since the RO's May 2003 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating the 
Veteran's service connection claim for a psychiatric condition 
due to sexual trauma, to include PTSD.


CONCLUSIONS OF LAW

1.  The RO's unappealled May 2003 decision that denied service 
connection for a psychiatric condition due to sexual trauma is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).

2.  Evidence received since the RO's May 2003 rating decision is 
new and material; the claim of entitlement to service connection 
for a psychiatric condition due to sexual trauma, to include 
PTSD, is therefore reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist - Application to Reopen

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Without deciding whether the notice and development requirements 
of the VCAA have been satisfied with respect to the Veteran's new 
and material evidence claim for service connection for a 
psychiatric condition due to sexual trauma, to include PTSD, the 
Board concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran by 
reopening his claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Legal Criteria and Analysis - Application to Reopen

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  "Material" 
evidence is evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether new and material evidence has been submitted 
the Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

By way of history, the Veteran initially filed a service 
connection claim for a psychiatric condition due to sexual trauma 
in July 2002.  In a May 2003 rating decision, the RO denied 
service connection for a psychiatric condition due to sexual 
trauma on the basis that there is no evidence that the Veteran's 
psychiatric disability is due to sexual trauma in-service and 
there is no verifiable stressor.  See 38 C.F.R. § 3.304(f) (2003) 
(service connection for PTSD requires evidence of a medical 
diagnosis of PTSD, a link between current symptoms and an in-
service stressor, and credible supporting evidence that a claim 
stressor occurred).  Because the Veteran did not submit a Notice 
of Disagreement to initiate appellate review and a Substantive 
Appeal to perfect an appeal of the RO's May 2003 rating decision, 
that determination became final, based on the evidence then of 
record.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).  This is the last final decision regarding the Veteran's 
service connection claim for a psychiatric condition due to 
sexual trauma. The evidence of record when the RO decided the 
claim in May 2003 included the Veteran's STRs, service personnel 
records, VA treatment records dated December 1999 to February 
2003, and statements submitted by or on behalf of the Veteran. 

Evidence associated with the claims file since the prior last 
final decision regarding the service connection claim for a 
psychiatric condition due to sexual trauma (May 2003 rating 
decision) includes statements and written argument submitted by 
or on behalf of the Veteran, VA treatment records, including 
April 2005 and July 2005 VA Treatment Letters from the Baltimore 
VAMC, a November 2007 Board Hearing Transcript, and records from 
the Baltimore Department of Social Services. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claims for PTSD.  
In this regard, the April 2005 and July 2005 VA Treatment Letters 
from the Baltimore VAMC reveal a relationship between his 
psychiatric disability, diagnosed as PTSD, and his service, to 
include in-service sexual assault, which were not of record at 
the time of the May 2003 rating decision.  Such evidence, either 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. 3.156(a).

As the RO denied service connection for a psychiatric condition 
due to sexual trauma at least in part on the basis that there is 
no evidence that the Veteran's psychiatric disability is due to 
sexual trauma in-service (see May 2003 Rating Decision), the 
Board finds that the evidence received since such decision 
suggesting a relationship between the Veteran's psychiatric 
disability, to include PTSD, and service, is new and material for 
the purpose of reopening the service connection claim for an 
acquired psychiatric disorder, to include PTSD and also claimed 
as due to sexual trauma (previously adjudicated as a psychiatric 
condition due to sexual trauma).  As such, the service connection 
claim for an acquired psychiatric disorder, to include PTSD and 
also claimed as due to sexual trauma (previously adjudicated as a 
psychiatric condition due to sexual trauma) is reopened.    


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD and also claimed as due to sexual trauma, has been 
received; to this extent, the appeal is granted.




REMAND

The Board has herein reopened service connection claim for an 
acquired psychiatric disorder, to include PTSD and also claimed 
as due to sexual trauma.  Although the Board regrets the delay, a 
remand is necessary to ensure that due process is followed and 
that there is a complete record upon which to decide the 
Veteran's service connection claim so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).

The Veteran seeks service connection for an acquired psychiatric 
disability, to include PTSD due to a sexual/personal assault, 
which he maintains occurred during his active duty service.  
Specifically, the Veteran claims that around October 1979 he 
awoke to find his commanding officer in the barracks and was 
sexually assaulted by him on two occasions.  See July 2005 VA 
Treatment Letters from the Baltimore VAMC.  The Veteran also 
claimed that he witnessed the electrocution of a fellow service 
member in 1979 and suffered trauma from incoming artillery 
attacks on the Russian border.  See id. 

Post-service VA treatment records reflect diagnoses of PTSD, 
depression, and psychotic disorder.  See September 2004 Discharge 
Summary from Perry Point VAMC; July 2005 VA Treatment Letters 
from the Baltimore VAMC.  

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson, 581 F.3d at 1316.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2010).  
With regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually varies 
depending on whether it can be determined that the Veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 38 
C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other statements as to the occurrence 
of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the United States Court of Appeals for 
Veterans Claims vacated a Board decision on an application and 
remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010).

In this case, although the Veteran claims that his PTSD 
disability is the result of fear of hostile military or terrorist 
activity, his service personnel records do not demonstrate any 
combat service or service on or near the Russian border.  In 
fact, the Veteran's service personnel records indicate foreign 
service in Germany with A Battery, 6th Battalion, 10th Field 
Artillery, as a cannoneer.  Therefore, the amended regulations do 
not appear to be relevant in the instant appeal.  

Further with regard, to the Veteran's non-combat related 
stressors, in a May 2006 notice letter, the RO requested that the 
Veteran provide the date that the service member was 
electrocuted, the location of the event, and the names and units 
of the individual that was injured.  The Veteran did not respond 
with the requested information and provided only information 
regarding his in-service personal assault.  See June 2006 
"Statement in Support of Claim for Service Connection for Post-
traumatic Stress Disorder (PTSD) Secondary to Personal Trauma," 
VA Form 21-0781a.

With regard to the personal/sexual assault claim, if a PTSD claim 
is based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a post-traumatic stress disorder claim that is 
based on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The Veteran's service personnel records indicate that the Veteran 
underwent behavioral changes in-service.  Although a VA 
psychologist assessed the Veteran with PTSD related to trauma in-
service and noted that the Veteran was "burdened by memories of 
sexual assaults," the psychologist failed to provide a clear 
opinion of whether the Veteran's PTSD disability was related to 
service, to include in-service personal/sexual assault, and 
failed to provide any rationale for the opinion provided.  See 
July 2005 VA Treatment Letters from the Baltimore VAMC.  The 
claims folder contains no other opinions regarding whether the 
Veteran's PTSD disability is related to service, to include in-
service personal/sexual assault.  As such, the evidence is 
insufficient to decide the claim.
  
Further review of the Veteran's claims folder indicates that he 
has not been afforded a VA examination in order to determine if 
his additional acquired psychiatric disorders, to include 
depression and psychotic disorder, are etiologically related to 
his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  Thus, the Veteran should be afforded an examination 
including opinions regarding the relationship between the 
Veteran's current acquired psychiatric disabilities (assessed as 
PTSD, depression, and psychotic disorder) based on review of all 
evidence of record.  The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order to 
conduct a complete evaluation of the Veteran's claim.  38 C.F.R. 
§ 4.2 (2010).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the AMC/RO is required.  38 C.F.R. § 19.9(a)(1) (2010). 
Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

1.  The Veterans' Benefits Administration 
(VBA) should send an updated VCAA notice 
letter specifically notifying the Veteran 
of the evidence yet needed to substantiate 
his service connection claim for an 
acquired psychiatric disorder, to include 
PTSD, depression, and psychotic disorder, 
claimed as due to in-service personal 
assault/sexual trauma, and of what part of 
such evidence he should obtain, and what 
part the AMC/RO will yet attempt to obtain 
on his behalf, including VA records.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   Such 
letter should notify the Veteran that 
evidence from sources other than the 
Veteran's service records may corroborate 
the Veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor include, 
but are not limited to: a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes. 

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
RO/AMC should schedule the Veteran for a VA 
psychiatric examination for the purpose of 
determining the extent and nature of any 
currently present acquired psychiatric 
disability, to include PTSD, depression, 
and psychotic disorder, and determine the 
etiology of any current psychiatric 
disability diagnosis. The claims file must 
be made available to the examiner and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed. Any indicated tests should be 
accomplished. A rationale for any opinion 
expressed should be provided. 

The examiner must be made aware that the 
Veteran's military personnel records should 
be reviewed to determine if he underwent 
behavioral changes in-service as a result 
of his personal assault.  Based on 
examination findings, historical records, 
and medical principles, the VA examiner 
should give a medical opinion, with full 
rationale, as to the likely etiology of any 
currently present psychiatric disability, 
to include PTSD, depression, and psychotic 
disorder, and specifically whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any current 
psychiatric disability, to include PTSD, 
depression, and psychotic disorder, is 
etiologically related to the Veteran's 
military service, to include whether such 
disability was manifested to a compensable 
degree within a year of discharge from 
service in August 1981.  If the examiner 
diagnoses the Veteran as having PTSD, the 
examiner should specifically identify the 
stressor(s) which is(are) responsible for 
such diagnosis.  A complete rationale 
should be provided for any opinion.

3.  Upon completion of the above-requested 
development, the RO should readjudicate 
the claims on appeal in light of all 
evidence of record.  The Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case as to 
the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


